Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 1 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5 are allowed.
The most pertinent prior arts are Oehler and Douglas. In combination the prior arts teach all of the limitations except for “wherein the reference elongate gas chamber is arranged outside a magnetic field generated by the magnetic field device”. The concept of using a reference gas and a reference chamber is well known and established in this field of endeavor. A reference gas provides data that the sample gas data can be compared to. Oehler teaches the use of a reference gas for comparison, while Douglas explicitly teaches a reference chamber. The prior arts do not anticipate nor render obvious the placement of the reference chamber relative to the magnetic field device. If one of ordinary skill in the art were to modify Oehler with an explicit reference chamber, there is no evidence which suggests that the reference chamber should be placed in a location that is outside of the magnetic field. This is the distinguishable feature of the claimed invention, and what makes it patentably distinct from the prior arts. Further explanation can be found in the filed remarks, filed on 8/30/2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TARUN SINHA/            Primary Examiner, Art Unit 2863